BENEDICT, District Judge.
This indictment contains nine counts, all framed under section 5512 of the Revised Statutes. The first count charges Brown with advising James F. Brady to fraudulently register; (2) for procuring Frank McCabe to fraudulently register; (3) for advising Frank McCabe to fraudulently register; (4) for procuring John S. Leach to fraudulently register; (5) for advising John S. Leach to fraudulently register; (6) for procuring Allen L. Marien to fraudulently register; (7) for advising Allen L. Marien to fraudulently register; (8) for procuring William Magee to fraudulently register; (9) for advising William Magee to fraudulently register. The several counts for advising are, in general, the same, and the counts for procuring are, in general, the same. In my opinion, the indictment must be held defective for the reason that the place of registration does not appear. I do not consider it necessary, in an indictment for unlawfully, knowingly, and fraudulently advising one to register as a voter, that the particular *559words of the advice or method of procurement employed should be set forth; but, for the reasons stated in IT. S. v. McCabe, 58 Fed. Bep. 557, I tliinlc it is necessary to state the election district, and the counts for advising are bad because the place of registration is not stated. The counts for procuring are bad for using the word “register,” instead of stating acts done by Brown with intent to effect, a fraudulent registration. Let judgment be entered for the defendant upon the demurrer.